Citation Nr: 1800507	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO. 14-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.

5. Entitlement to service connection for abdominal neuropathy, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.
REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2011, and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran's upper and lower bilateral peripheral neuropathy did not manifest in service, were not continuous since service, were not shown to a compensable degree within one year of separation from service, and are not etiologically related to his diabetes mellitus.

2. The Veteran served in the Republic of Vietnam during his military service and was exposed to herbicide agents, including Agent Orange.

3. The evidence is in relative equipoise that the Veteran's abdominal neuropathy is etiologically related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

2. The criteria for service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

3. The criteria for service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

4. The criteria for service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

5. Resolving all doubt in favor of the Veteran, the criteria for service connection for abdominal neuropathy have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by October 2009 and January 2011 letters. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in January 2011 and March 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Peripheral Neuropathy and Abdominal Neuropathy

The Veteran contends his peripheral neuropathy of the bilateral upper and lower extremities is a result of his service-connected diabetes mellitus. Alternatively, the Veteran contends his peripheral neuropathy should be service-connected as a presumptive condition linked with herbicide exposure. However, the preponderance of the evidence is against the Veteran's claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy. However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service. See 38 C.F.R. § 3.307 (a)(6)(ii).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). For CAD, the prescribed time period within which the disease must manifest to a compensable degree is any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Peripheral neuropathy is an organic disease of the nervous system and is therefore considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

Upon VA examination in January 2011, the examiner opined that the Veteran did not have a current diagnosis of diabetic peripheral neuropathy of the bilateral upper and lower extremities. The examiner reasoned that the Veteran had no clear symptoms of diabetic peripheral neuropathy in his hands and feet. The examiner noted the Veteran's report of treatment with amitriptyline completely relieving the Veteran's symptoms. However, the examiner indicated that this is atypical for diabetic peripheral neuropathy, and that typically the use of amitriptyline to treat neuralgia and nerve pain was consistent with treatment for the Veteran's lumbar condition. 

The examiner further noted that the Veteran experienced asymmetrical neuropathy in the lower extremities, as well as medially and laterally, which was again most consistent with a non-service-connected back condition. The examiner also indicated that, despite the use of amitriptyline, diabetic peripheral neuropathy would not allow for sensation in the hands and feet that was diminished to be reinstated, again indicating that the Veteran's symptoms were most likely related to his back conditions. The examiner concluded that no diabetic neuropathy of the bilateral upper and lower extremities could be diagnosed.

In March 2016, a VA examiner opined that the Veteran showed no signs or symptoms of diabetic peripheral neuropathy of the bilateral upper or lower extremities. The examiner noted that the Veteran's electromyography and nerve conduction studies remained normal, despite his extensive history of diabetes mellitus, making the diagnosis of neuropathy less likely. 

The January 2011 and March 2016 VA examiners provided opinions that preponderate against the Veteran's claims. The opinions provided by the VA examiners are factually informed, medically competent and probative evidence. The VA examiners provided the Veteran with in-person examinations, reviewed the claims file and provided medical opinions supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a direct nexus between the Veteran's service and any peripheral neuropathy symptoms. The Veteran's May 1969 separation examination did not document complaints, symptoms, a diagnosis, or treatment for any peripheral neuropathy symptoms. The Veteran's VA treatment records reflect that he has been diagnosed with diabetic peripheral neuropathy, however, this is limited to his abdomen. In August 2012, a VA physician noted that the Veteran experienced neuropathic pain in the bilateral lower extremities secondary to chronic degenerative disease of the spine. Also of note, the Veteran is in receipt of records generated through the Social Security Administration, which indicate that he has a severe back disorder, but are without mention as to peripheral neuropathy.

The Board has considered the Veteran's statements regarding his claimed peripheral neuropathy. The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has peripheral neuropathy and whether that disorder relates to service is medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, insofar as the Veteran's statements indicate that he has been diagnosed as having peripheral neuropathy that relates to his service-connected diabetes, they are outweighed by the VA examiner's finding -a finding rendered by a medical professional-that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not etiologically related to his diabetes mellitus. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The Board has also considered the Veteran's contentions that peripheral neuropathy is now presumptively linked to herbicide exposure, which is presumed to have occurred during his Vietnam service. However, the law also provides that in order for service connection to be granted, the Veteran must have the disorder in question. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992). The Veteran does not have peripheral neuropathy of the upper and lower extremities, as demonstrated by competent medical examiners. Moreover, his reported symptoms have been shown by competent medical examiners as associated with his non-service-connected back disorder. See also generally 38 C.F.R. § 3.307(d) (rebuttal of service incurrence or aggravation).

In summary, absent evidence establishing a nexus between the Veteran's reported peripheral neuropathy, diabetes mellitus, or active service, the Veteran's disorders do not qualify for service connection on a direct or secondary basis. In addition, since there is no evidence the Veteran had early-onset peripheral neuropathy, the presumptions in 38 C.F.R. § 3.309 (e) do not apply. The Veteran's earliest complaint of tingling in his extremities was in April 2009, nearly 40 years after separation from service. The Veteran has not contended, and the evidence does not show that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities manifested within one year of exposure to Agent Orange.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for peripheral neuropathy of the bilateral lower and upper extremities is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

However, the evidence is in equipoise that the Veteran's abdominal neuropathy etiologically related to his service-connected diabetes mellitus.

The Veteran was granted service connection for diabetes mellitus effective September 2009.The Veteran's VA treatment records reflect the Veteran first complained of abdominal pain in November 2013, and was later diagnosed with diabetic abdominal neuropathy. 

Upon VA examination in March 2016, the VA examiner opined that the Veteran's abdominal neuropathy was at least as likely as not caused by his diabetes mellitus. The examiner noted the Veteran was diagnosed with sensory mononeuropathy of the chest wall in 2013. Although the examiner indicated the Veteran's abdominal neuropathy symptoms may have been related to shingles, the examiner concluded that this was pure conjecture.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for diabetic abdominal neuropathy secondary to diabetes mellitus have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left lower extremity peripheral neuropathy is denied.

Service connection for right lower extremity peripheral neuropathy is denied.

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

Service connection for abdominal neuropathy is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


